—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Thomas, J.), dated September 8, 1999, which, in effect, granted the plaintiff’s motion, inter alia, pursuant to CPLR 3126 to strike their answer to the extent of precluding them from presenting evidence at trial on the issue of liability for failure to provide discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the defendants failed to comply with a stipulation dated June 16, 1999, to provide outstanding discovery, thereby warranting the sanction imposed (see, Tirone v Staten Is. Univ. Hosp., 264 AD2d *315415; Ferrantello v St. Charles Hosp. & Rehabilitation Ctr., 249 AD2d 263; Smith v City of New York, 239 AD2d 337). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.